United States District Court
Southern District of New York

EVERETTE WEAVER,

                   Plaintiff,
                                                 17 Civ. 1406 (LAP)
     -    V.   -


NICOLE E. SCHIAVO, ESQ., et al.,

                   Defendants.


EVERETTE WEAVER,

                   Plaintiff,
                                                 18 Civ. 9955   (LAP)
      -   v. -

DIANNE BRAUN HANLEY, ESQ., et al.

                   Defendants.


EVERETTE WEAVER,

                   Plaintiff,                    09 Civ. 5091 (LAP)

      -   V.   -


 INDYMAC FEDERAL BANK, FSB, et al.

                   Defendants.



                          MEMORANDUM AND ORDER

LORETTA A. PRESKA, Senior United States District Judge:

     This order marks the latest installment in prose plaintiff

Everette Weaver's scorched-earth campaign to undo a foreclosure

judgment entered against him in New York State court.       This

                                   1
Court has already dismissed two actions Weaver brought arising

out of the foreclosure judgment and, in its most recent

dismissal decision, the Court directed Weaver to show cause why

he should not be barred from filing further foreclosure-related

lawsuits without prior permission from the Court.      Weaver v.

IndyMac Fed. Bank, FSB, No. 09 Civ. 5091 (LAP (LMS), 2019 WL

4563893, at *13 (S.D.N.Y. Sept. 9, 2019).

      The instant order addresses two other complaints Weaver

filed in 2017 and 2018 before the Court issued the show cause

order (see Complaint, dated Feb. 24, 2017, Weaver v. Schiavo,

No. 17 Civ. 1406 (LAP)    (the "2017 Action")   [dkt. no. 1];

Complaint, dated Oct. 29, 2018, Weaver v. Hanley, No. 18 Civ.

9955 (LAP)    (the "2018 Action")   [dkt. no. 1]), along with the

open question of whether Weaver should be permitted to continue

filing duplicative lawsuits regarding the foreclosure.

      The defendants in the 2017 and 2018 Actions encompass

virtually everyone who touched the state court foreclosure

litigation, including the presiding judge, the county clerk, the

referee who oversaw the foreclosure sale, and the attorneys, law

firms, banks, and other entities involved in the foreclosure

proceedings.    They have moved to dismiss the 2017 and 2018

Actions under Federal Rule of Civil Procedure 12(b) (1) and

12 (b) (6).   (See 2017 Action dkt. nos. 10, 17, 20, 26; 2018

Action dkt. no. 35.)     Defendant Nicole E. Schiavo, who was also

                                    2
sued in one of Weaver's previously-dismissed federal actions,

has moved for sanctions against Weaver under Federal Rule of

Civil Procedure 11.             (See 2018 Action dkt. no. 24.)     For the

following reasons, Defendants' motions to dismiss are GRANTED,

and Weaver is enjoined from initiating any further litigation

regarding the foreclosure judgment without first obtaining leave

of Court.       Schiavo's motion for sanctions is DENIED.

    I .      Background

             a. The Parties

           Plaintiff Everette Weaver is a resident of Hopewell

Junction, New York, in Dutchess County.               (2017 Action Compl.

'II 3. )     Defendants McCabe, Weisberg & Conway, P.C., Hogan Lovells

US LLP, Nicole E. Schiavo, Stuart L. Druckman, Maria Sideris,

and Melissa Dicerbo are counsel who participated in the

foreclosure litigation.             (See id. '!I'll 4-6; 2018 Action Compl.

'!I'll 8-11.)    The Honorable Maria G. Rosa is a Justice of the

Supreme Court of the State of New York, Dutchess County, and

presided over the foreclosure action.               (2017 Compl. 'II 13.)

Bradford Kendall is the Clerk of Dutchess County.                (Id. 'II 12.)

OneWest Bank, FSB ("OneWestn)--now known as CIT Bank, N.A.

("CITn)--serviced and held the mortgage loan on the foreclosed

property.        (Id. 'II 7.)    Caryn Edwards, Patrick Overturf, and

Salvatore Farrauto are employees of CIT who either submitted

evidence in connection with the foreclosure action or executed

                                           3
mortgage-related documents on behalf of the bank.          (Id. 'll'll 8-

10.)   Defendant U.S. Bank Trust National Association, CVI LCF

Mortgage Loan Trust I, and Sheafe Woods Realty, LLC allegedly

acquired Weaver's mortgage loan or property in connection with

the foreclosure proceedings.     (Id. 'II 11; 2018 Compl. 'll'll 12-13.)

         b. The Foreclosure Action

       In October 2007, Weaver borrowed $200,000 as a mortgage

loan from IndyMac Bank, FSB ("IndyMac") to buy property located

at 19 Eagle Ridge in Hopewell Junction, New York.          (Declaration

of Jonathan B. Nelson, dated Apr. 26, 2019 ("Nelson Deel."),

2018 Action [dkt. no. 36], Ex. 9 at 63-94, 96.)          In 2008, Weaver

defaulted on his loan payments, and in 2014, CIT, which held the

loan on behalf of IndyMac, initiated a foreclosure action

against Weaver in the Supreme Court of the State of New York.

(Nelson Deel. Ex. 9 at 56, 95.)          Weaver filed an answer in the

foreclosure action containing fifteen affirmative defenses,

alleging, among other things, that CIT lacked standing to

enforce the note and mortgage and that its claim to standing was

based on fraudulent documents.       (Nelson Deel. Ex. 5.)

       In 2016, Justice Rosa presided over a trial in the state

foreclosure action and issued a decision holding that CIT had

standing to foreclose, Weaver's defenses lacked merit, and

permitting CIT to proceed with appointing a referee to calculate

the amount due to CIT on the mortgage loan.          (Nelson Deel. Exs.

                                     4
6, 7. )   In January 2017, CIT was granted a judgment of

foreclosure and sale.     (Nelson Deel. Ex. 8.)       Following entry of

the judgment, Weaver filed multiple appeals from orders entered

in the foreclosure action.       (See Nelson Deel. Ex. 12.)      CIT

moved to dismiss Weaver's appeals, and the Appellate Division

granted that motion in August 2018.         (Nelson Deel. Exs. 12, 13.)

Weaver did not file any further appeals before his time to do so

had expired.     (Nelson Deel.   ~   17.)

          c. The 2016 Action

      In February 2016, Weaver filed a lawsuit in this Court

against OneWest and others, alleging, among other things, that

they had improperly pursued foreclosure against him based on

fraudulent documents, including a falsified mortgage assignment.

(See Complaint, dated Feb. 29, 2016, Weaver v. Golab, No. 16

Civ. 1535 (LAP)    (the "2016 Action")      [dkt. no. 1].)   Weaver

alleged violations of the Fair Debt Collection Practices Act

("FDCPA"), the Racketeer Influenced and Corrupt Organizations

Act ("RICO"), and New York General Business Law ("GBL")

§ 349(a), as well as a civil conspiracy claim.          (Id.,   ~~   44-113)

      The defendants moved to dismiss the 2016 Action, and the

Court granted their motions, finding that Weaver's claims were

all barred by collateral estoppel:

          The premise underlying [Weaver's] claims in this
          case all rely, as a logical matter, upon OneWest's
          not  having   standing  to   bring   the  original

                                       5
       foreclosure action.  If OneWest had standing, as
       the Supreme Court in Dutchess County decided, all
       of Weaver's claims before this Court evaporate.
       Because the issue of standing and the validity of
       the mortgage assignment was fully-litigated in
       state court, issue preclusion/collateral estoppel
       attaches here.

(Order, dated Mar. 28, 2017, 2016 Action [dkt. no. 38) at 10.)

       d. The 2009 SDNY Action

     In June 2009, Weaver initiated an action against IndyMac

and others in this Court.     (See Complaint, dated June 1, 2009,

Weaver v. IndyMac Fed. Bank, FSB, No. 09 Civ. 5091 (LAP)       ("2009

Action")   [dkt. no. 1).)   Weaver filed the operative complaint in

the 2009 Action in 2016, alleging that OneWest's foreclosure

action was unlawful and based on fraudulent documents and

asserting claims for violations of the FDCPA, the Real Estate

Settlement Procedures Act, New York GBL § 349(a), and for common

law fraud.     (See Third Amended Complaint, dated Mar. 17, 2016,

2009 Action [dkt. no. 124) 11 94-129.)

     Defendants moved to dismiss the 2009 Action, and on

September 9, 2019, the Court issued an order granting their

motions.     Weaver, 2019 WL 4563893, at *1.   The Court concluded

that the 2009 Action, like the 2016 Action, was barred by the

doctrine of collateral estoppel because Weaver's claims all

hinged on factual issues--including standing and the invalidity

of the mortgage assignment--that were already litigated and

ruled on in the state foreclosure action.      Id. at *8-10.   The

                                   6
Court denied Weaver leave to amend and ordered him to show cause

why he should not be barred from filing more actions arising

from the state foreclosure action without leave of Court.       Id.

at *13.

      On October 7, 2019, Weaver submitted a response to the

Court's order to show cause.     (Request for Pre-Motion Conference

&   Response to Order to Show Cause, dated Oct. 7, 2019, 2009

Action [dkt. no. 159] .)   In his response, Weaver again avers

that the parties to the state foreclosure action had submitted

fake and deceptive documents and that the foreclosure action did

not give rise to collateral estoppel because it was a "sham

trial in a Kangaroo Court."     (See, e.g., id. at 7, 25.)   Weaver

also requested a pre-motion conference for a motion seeking my

recusal because, among other reasons, the order to show cause

purportedly constituted obstruction of justice.       (See id. at 1,

27-29.)    Weaver submitted a motion to that effect on November 8,

2019, and the Court denied it by order dated November 20, 2019.

(See 2009 Action, dkt. nos. 162, 163.)

          e. 2017 and 2018 Actions

       This order concerns two more suits Weaver filed concerning

the state foreclosure proceedings.       These complaints essentially

retread the same ground as those the Court previously dismissed,

alleging that Defendants engaged in a wide range of misconduct

in prosecuting the foreclosure action and carrying out the

                                     7
foreclosure sale.       Weaver asserts claims for violations of the

FDCPA, RICO, GBL    §   349(a), and 42 U.S.C.   §   1983, a claim for

negligence per se, an assortment of conspiracy-based claims, a

claim for unjust enrichment, and a claim for a declaration that

the mortgage was discharged and satisfied.              (See 2017 Compl.

~~   195-277; 2018 Compl.    ~~   237-361.)

       Defendants moved to dismiss the 2017 and 2018 Actions under

Rule 12 (b) (1) and 12 (b) (6).     In general, they contend that these

actions are impermissible appeals from the state court

foreclosure judgment over which this Court has no subject matter

jurisdiction, are barred by the doctrines of res judicata and

collateral estoppel, and fail to state a claim.              (See Hogan

Lovells US LLP and Nicole E. Schiavo's Memorandum of Law in

Support of Defendants' Motion to Dismiss, dated Mar. 24, 2017,

2017 Action [dkt. no. 11]; CIT Bank, N.A., Caryn Edwards,

Patrick Overturf, and Salvatore Farrauto's Memorandum of Law in

Support of Defendants' Motion to Dismiss, dated May 16, 2017,

2017 Action [dkt. no. 27]; McCabe Weisberg          &   Conway, P.C.'s

Memorandum of Law in Support of Defendants' Motion to Dismiss,

dated Apr. 6, 2017, 2017 Action [dkt. no. 18]; Joint Memorandum

of Law in Support of Joint Motion to Dismiss ("Joint Memo"),

dated Apr. 26, 2019, 2018 Action [dkt. no. 37] .)             Justice Rosa

further argues that the Eleventh Amendment and the doctrine of

absolute immunity bar Weaver's claims against her.              (Memorandum

                                       8
of Law in Support of the Hon. Maria G. Rosa's Motion to Dismiss,

dated Apr. 21, 2017, 2017 Action [dkt. no. 22].)          Dianne Braun

Hanley, who acted as a referee in the state court foreclosure

action, also contends that she is protected by absolute

immunity.   (Joint Memo at 18.) 1

      In the 2018 Action, Nicole Schiavo also moved for Rule 11

sanctions against Weaver.       Schiavo contends that Weaver's

lawsuit has no merit and that sanctions are needed to prevent

him from filing additional frivolous and harassing actions

against her.        (See Memorandum of Law in Support of Nicole E.

Schiavo's Motion for Fed. R. Civ. P. 11 Sanctions, dated Apr. 5,

2019, 2018 Action [dkt. no. 25] .)        Schiavo requests monetary

sanctions in an amount equaling her costs and fees incurred in

connection with the 2018 Action and an order enjoining Weaver

from initiating any new litigation in this Court against Schiavo

arising from the foreclosure action.         (Id.at13.)

    II.   Discussion

          a. Legal Standard

               i.   Federal Rule of Civil Procedure 12 (b) (1)

      A claim is ftproperly dismissed for lack of subject matter

jurisdiction under Rule 12(b) (1) when the district court lacks




1    On Weaver's consent, the Court previously dismissed
Defendant Bradford Kendall from the 2017 Action.  (Order dated
Mar. 9, 2017, 2017 Action [dkt. no. 8].)
                                      9
the statutory or constitutional power to adjudicate it."         Sasson

v. Hachette Filipacchi Presse, No. 15 Civ. 00194     (VM)    (SN), 2016

WL 1599492, at *2 (S.D.N.Y. Apr. 20, 2016)    (quoting Makarova v.

United States, 201 F.3d 110, 113 (2d Cir. 2000)).      "A plaintiff

asserting subject matter jurisdiction has the burden of proving

by a preponderance of the evidence that jurisdiction exists."

Giammatteo v. Newton, 452 F. App' x 24, 27   (2d Cir. 2011)     (citing

Makarova, 201 F.3d at 113).

     In resolving a motion to dismiss for lack of subject matter

jurisdiction, "the court must take all facts alleged in the

complaint as true and draw all reasonable inferences in favor of

plaintiff," Nat. Res. Def. Council v. Johnson, 461 F.3d 164, 171

(2d Cir. 2006)   (citation and quotation marks omitted), but

"jurisdiction must be shown affirmatively, and that showing is

not made by drawing from the pleadings inferences favorable to

the party asserting it," Sasson, 2016 WL 1599492, at *2

(quoting Shipping Fin. Servs. Corp. v. Drakos, 140 F.3d 129, 131

(2d Cir. 1998)).

           ii.   Federal Rule of Civil Procedure 12 (b) (6)

     "When considering a motion to dismiss pursuant to Rule

12 (b) (6), the district court . . . is required to accept as true

the facts alleged in the complaint, consider those facts in the

light most favorable to the plaintiff, and determine whether the

complaint sets forth a plausible basis for relief."         Galper v.

                                  10
JP Morgan Chase Bank, N.A., 802 F.3d 437, 443 (2d Cir. 2015).           A

complaint that "tenders 'naked assertion[s]' devoid of 'further

factual enhancement'" will not withstand a Rule 12(b) motion.

Ashcroft v. Iqbal, 556 U.S. 662, 678      (2009)   (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 557 (2007)); see also Twombly,

550 U.S. at 570 (if a plaintiff has not "nudged [his] claim

across the line from conceivable to plausible,        [the] Complaint

must be dismissed") .   In prose actions like this one, the

claims must be construed liberally and interpreted to raise the

strongest arguments that they suggest.       Triestman v. Fed. Bureau

of Prisons, 470 F.3d 471, 474    (2d Cir. 2006).     But even in a pro

se case, "threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice"

and the Court may not "invent factual allegations that [a

plaintiff] has not pled."     Chavis v. Chappius, 618 F.3d 162, 170

(2d Cir. 2010)   (citation and internal quotation marks omitted).

        b. Rule 12 (b) (1) Motions

            i.   Sovereign Immunity

     Justice Rosa moves to dismiss the claims against her for

lack of subject matter jurisdiction based on Eleventh Amendment

sovereign immunity.     "The Eleventh Amendment bars damages

actions in federal court against a state and against state

officials acting in their official capacities, unless the state

waives sovereign immunity or Congress abrogates it."         Chris H.

                                     11
v. New York, 740 Fed. App'x 740, 741 (2d Cir. 2018).         A claim

that is barred by a state's sovereign immunity must be dismissed

for lack of subject matter jurisdiction.         Morales v. New York,

22 F. Supp. 3d 256, 268       (S.D.N.Y. 2014).

        Here, Weaver seeks money damages against Justice Rosa in

her official capacity through his§ 1983 claim and purported

federal conspiracy claim.        (See 2017 Action Compl. at 1 (naming

Justice Rosa "in her official capacity as a Justice of the

Supreme Courtll); id. ]] 242-43, 260-62.)        Because New York has

not waived, and Congress has not abrogated, sovereign immunity

as to these claims, the Court lacks subject matter jurisdiction

to adjudicate them.     See Deraffele v. City of New Rochelle, No.

15 Civ. 282 (KMK), 2016 WL 1274590, at *13 (S.D.N.Y. Mar. 30,

2016)    (finding that Eleventh Amendment barred section 1983 claim

against New York State judge); Sierotowicz v. State of N.Y.

Hous. & Cmty. Renewal, No. 04 Civ. 3886 (NGG), 2005 WL 1397950,

at *2 (E.D.N.Y. June 14, 2005)       (noting that federal conspiracy

statutes did not abrogate state sovereign immunity).         The claims

against Justice Rosa are therefore dismissed.

          c. Rooker-Feldman

        Defendants argue that the Court lacks subject matter

jurisdiction over Weaver's cases under the Rooker-Feldman

doctrine, which stands for the principle that "federal district

courts lack jurisdiction over cases that essentially amount to

                                     12
appeals of state court judgments."     Vossbrinck v. Accredited

Home Lenders, Inc., 773 F.3d 423, 426 (2d Cir. 2014).       The

Rooker-Feldman doctrine applies when four conditions are met:

(1) the plaintiff lost in state court;    (2) the plaintiff

complains of injuries caused by the state-court judgment;         (3)

the plaintiff invites the federal court to review and reject

that judgment; and (4) the state judgment was rendered before

the plaintiff filed the federal complaint.     Hoblock v. Albany

Cnty. Bd. Of Elecs., 422 F.3d 77, 87    (2d Cir. 2005).     The Court

of Appeals has described the first and fourth requirements as

"procedural" and the middle two as "substantive."     Id.

     Although the muddled nature of Weaver's complaints in the

2017 and 2018 Actions complicates the analysis somewhat, the

Court concludes that for the vast majority of his claims, all

four Rooker-Feldman requirements are met.     As to the procedural

requirements, Weaver lost in state court when Justice Rosa

entered the judgment of foreclosure and sale.     (See Declaration

of Nicole E. Schiavo dated Mar. 24, 2017    ("Schiavo Deel."), 2017

Action [dkt. no. 12], Ex. 4.)   That judgment, entered on January

20, 2017, was rendered before Weaver filed his complaints in

these actions in February 2017 and October 2018.     (See id.)

     Subject to the caveat noted below, the substantive

requirements of Rooker-Feldman are satisfied, as well.        Weaver

has not articulated the injuries underlying his claims with

                                13
crystalline clarity, but it is obvious that, like the complaints

the Court already dismissed, these actions are at their core

pleas for relief from a foreclosure judgment Weaver believes was

erroneously and fraudulently obtained.    See Weaver, 2019 WL

4563893, at *10 (observing that the 2009 Action was an attempt

"to use this Court as an appeals court" for the case "he lost

before Justice Rosa"); Order, 2016 Action [dkt. no. 38] at 9

(same with respect to the 2016 Action).     Indeed, Weaver's

complaints name as defendants nearly everyone who participated

in the foreclosure proceedings and are essentially nothing more

than laundry lists of Weaver's perceived problems with the

foreclosure action.     See Roberts v. Perez, No. 13 Civ. 5612

(JMF), 2014 WL 3883418, at *3 (S.D.N.Y. Aug. 7, 2014)    (finding

that "the detail with which Plaintiff complains of the state-

court proceedings" and "the fact that Plaintiff specifically

named        . state-court litigation counsel" as a defendant

demonstrated that plaintiff sought "to remedy harm caused by the

state-court judgment").     If the Court were to adjudicate

Weaver's claims, there would be no way around evaluating the

propriety of Justice Rosa's rulings that, among other things,

the note was legitimate and the lender had standing.     Rooker-

Feldman prohibits the Court from undertaking such a review.

        Although the primary objective of Weaver's lawsuits is to

redress purported wrongs in the foreclosure action, the Court

                                  14
notes that, when construed liberally, the complaints could be

read as seeking relief from some injuries that were not directly

inflicted by the foreclosure judgment.   To give one example,

Weaver alleges that he suffered emotional distress as a result

of false statements made during the foreclosure action.      (See

2017 Action Compl. 11 219-27.)   That kind of injury is arguably

not caused by the state court judgment itself and would

therefore not be barred by Rooker-Feldman.   See Hoblock, 422

F.3d at 87   ("[F]ederal plaintiffs are not subject to the Rooker-

Feldman bar unless they complain of an injury caused by a state

court judgment." (emphasis in original)).    Thus, while the Court

lacks jurisdiction over all the claims requiring review and

rejection of the foreclosure judgment, it declines to dismiss

Weaver's complaints outright under the Rooker-Feldman doctrine.

  III. Rule 12 (b) (6) Motions

     To the extent the Court has subject matter jurisdiction

over Weaver's claims, they are subject to dismissal under Rule

12 (b) (6) based on the doctrines of judicial immunity and

collateral estoppel and for failing to state a claim.

       a. Judicial Immunity

     The claims against Justice Rosa and Hanley are foreclosed

by judicial immunity, which insulates judges from civil




                                 15
liability for actions taken in their official capacities. 2      See

DiBlasio v. Novello, 344 F.3d 292, 297     (2d Cir. 2003)   ("[O]nce a

court determines that an official was functioning in a core

judicial .     . capacity, absolute immunity applies however

erroneous the act may have been, and however injurious in its

consequences it may have proved to the plaintiff." (internal

quotation marks omitted)).      Weaver's claims against Justice Rosa

and Hanley all concern official actions they took during the

foreclosure proceedings, including, among other things, ruling

on motions, managing the trial, signing orders, and overseeing

the auction.    (2017 Action Compl. 11 37, 39-42, 44-45, 48-54,

128; Oct. 29, 2018 Action Compl. 11 222-32.)      Judicial immunity

bars those claims.    See Norley, 2003 WL 22890402, at *5

(absolute immunity precluded suit against New York State judge

and referee based on their handling of state court litigation).

    IV.   Collateral Estoppel

      Weaver's claims are also barred by collateral estoppel,

also known as issue preclusion, which prevents parties "from



2    Hanley, who was appointed as a referee by Justice Rosa and
ordered to sell the foreclosed property at auction, qualifies as
a judicial officer for purposes of the judicial immunity
analysis.  See Norley v. HSBC Bank USA, No. 03 Civ. 2318 (DLC),
2003 WL 22890402, at *5 n.4 (S.D.N.Y. Dec. 9, 2003) (holding
that a referee appointed to set attorneys' fees at the close of
litigation was a judicial officer because judicial immunity
extends "to individuals performing duties 'closely associated
with the judicial process'" (quoting Cleavinger v. Saxner, 474
U.S. 193, 200 (1985))).
                                   16
relitigating in a subsequent action an issue of fact or law that

was fully and fairly litigated in a prior proceeding."        Marvel

Characters, Inc. v. Simon, 310 F.3d 280, 288-89 (2d Cir. 2002).

Issue preclusion applies when: ~(l) the identical issue was

raised in a previous proceeding;    (2) the issue was actually

litigated and decided in the previous proceeding;       (3) the party

had a full and fair opportunity to litigate the issue; and (4)

the resolution of the issue was necessary to support a valid and

final judgment on the merits."     Id.   ( quoting Boguslavsky v.

Kaplan, 159 F.3d 715, 719-20 (2d Cir. 1998)).

     The Court previously dismissed two other similar lawsuits

Weaver filed because the claims there all hinged on questions

that had been raised, litigated, and necessarily resolved in the

foreclosure action:

       The premise underlying [Weaver's] claims in this
       case all rely, as a logical matter, upon OneWest's
       not   having   standing    to bring   the  original
       foreclosure action.     If OneWest had standing, as
       the Supreme Court in Dutchess County decided, all
       of Weaver's claims before this Court evaporate.
       Because the issue of standing and the validity of
       the mortgage assignment was fully-litigated in
       state court, issue preclusion/collateral estoppel
       attaches here.

(Order, dated Mar. 28, 2017, 2016 Action [dkt. no. 38] at 7-10;

see also Weaver v. IndyMac Fed. Bank, FSB, No. 09 Civ. 5091

(LAP), 2019 WL 4563893, at *8-10 (S.D.N.Y. Sept. 9, 2019) .)




                                   17
      That same reasoning applies to Weaver's claims in the 2017

and 2018 Actions.     Although Weaver has roped in some additional

defendants and makes some new allegations--including that the

note is supposedly not in default (see, e.g., 2018 Action Compl.

~~   24-26)--his claims still rise and fall on issues previously

resolved in the foreclosure action.          Most notably, Weaver's

complaints are again predicated on his contention that documents

submitted in the state court proceedings were false and that

OneWest had no standing to foreclose.           (See, e.g., 2017 Action

Compl.   ~~   32, 37, 66-126, 131-34, 161, 193, 198, 214-15, 220-22,

260; 2018 Action Compl.     ~~   29-57,    60, 70-72, 132-95, 202-07,

221-22, 238-58, 273-76, 287, 308, 332, 355.)           The Court already

held, twice, that collateral estoppel prevents re-litigation of

those issues.      The same is true with respect to Weaver's claim

that there was no outstanding debt on the note and mortgage,

given Justice Rosa's ruling that Weaver was in default and

foreclosure was proper.     (See 2017 Action Compl., Ex.      Q   (Apr. 8,

2016 Decision and Order) at 2-3 ("The plaintiff having produced

the note, mortgage, evidence of default and its standing, it is

ORDERED that plaintiff is entitled to proceed with this

foreclosure action." (emphasis added)).)           Collateral estoppel

therefore bars Weaver's claims.




                                      18
  V.     Failure to State a Claim

       Weaver's complaints are also dismissed under Rule 12 (b) ( 6)

for failing plausibly to allege entitlement to relief.       The

Court will address Weaver's various claims in turn.

       Negligence Per Se.   "As a general matter, New York follows

the common law rule that a violation of a state statute that

imposes a specific duty constitutes negligence per se."

Christian Sanchez v. United States, No. 13 Civ. 2536 (JPO), 2015

WL 667521, at *2 (S.D.N.Y. Feb. 17, 2015).      Weaver's negligence

per se claim is grounded on wholly conclusory allegations that

certain documents and statements were false or misleading.

Because Weaver does not plead any factual support for the

negligence per se claim, it is dismissed.       See Fuentes v.

Tilles, 376 Fed. Appx. 91 (2d Cir. 2010)     (dismissing pro se

complaint that "plainly fails to plead factual content that

allows the court to draw the reasonable inference that the

defendants are liable for the alleged misconduct" (citation,

brackets, and internal quotation marks omitted)).

       Fair Debt Collection Practices Act.    "To establish a

violation under the FDCPA,     (1) the plaintiff must be a consumer

who allegedly owes the debt or a person who has been the object

of efforts to collect a consumer debt,     (2) the defendant

collecting the debt must be considered a debt collector, and (3)

the defendant must have engaged in an act or omission in

                                    19
violation of FDCPA requirements."         Maleh v. United Collection

Bureau, Inc., 287 F. Supp. 3d 265, 270 (E.D.N.Y. Jan. 26, 2018)

(citation, brackets, and internal quotation marks omitted).

Weaver pleads that Defendants violated the FDCPA through using

deceptive and misleading tactics in the process of collecting a

debt, but, as with his negligence claims, he does not allege any

factual content supporting the inference that he is entitled to

relief.     The FDCPA claims are therefore dismissed.

        Racketeer Influenced and Corrupt Organizations Act.       To

state a civil RICO claim, the plaintiff must allege "(1)

conduct,    (2) of an enterprise,    (3) through a pattern (4) of

racketeering activity."     Anatian v. Coutts Bank (Switz.) Ltd.,

193 F.3d 85, 88    (2d Cir. 1999).    Among other shortcomings,

Weaver fails plausibly to allege that any Defendant engaged in

prohibited conduct that would support a RICO claim.         See D.

Penguin Bros. Ltd. v. City Nat'l Bank, No. 13 Civ. 41 (TPG),

2014 WL 982859, at *3 (S.D.N.Y. Mar. 11, 2014)        (plaintiff must

show that "each defendant" participated in conducting the

affairs of the RICO enterprise through the commission of at

least two predicate acts), aff'd, 587 F. Appx. 663 (2d Cir.

2014)    (summary order).   Thus, the RICO claim fails.

        New York General Business Law§ 349.       To state a claim

under GBL § 349, the plaintiff must allege that the challenged

act or practice was "consumer-oriented," "misleading in a

                                     20
material respect," and that "plaintiff suffered injury as a

result."     Pelman ex rel. Pelman v. McDonald's Corp., 396 F.

Supp. 2d 439, 444    (S.D.N.Y. 2005).      At the very least, Weaver

fails to satisfy the first prong of the GBL § 349 standard

because he merely pleads conduct that affected him individually,

not conduct that had "a broad impact on consumer at large."

Bennett v. State Farm Fire      &   Cas. Co., 78 N.Y.S.3d 169, 172

(N.Y. App. Div. 2d Dep't 2018).

     Unjust Enrichment. To prevail on an unjust enrichment

claim, the plaintiff must demonstrate that (1)        the defendant was

enriched (2) at plaintiff's expense and (3)        it is against equity

and good conscience for the defendant to retain what plaintiff

seeks to recover.       Main Omni Realty Corp. v. Matus, 1 N.Y.S.3d

319, 320   (N.Y. App.    Div. 2d Dep't 2015).    Weaver has not alleged

that CVI LCF Mortgage Loan Trust I or Sheafe Woods Realty LLC--

the two defendants named in the unjust enrichment claim--

received any property from Weaver that would be inequitable for

them to retain.     The unjust enrichment therefore fails.

     Conspiracy.     Weaver alleges multiple civil conspiracy

claims, all of which are based on unsupported, conclusory

allegations that cannot withstand a motion to dismiss.         See

Hecht v. Commerce Clearing House, Inc., 897 F.2d 21, 26 n.4          (2d

Cir. 1990)    ("[T]he complaint must allege some factual basis for

a finding of a conscious agreement among the defendants.");

                                      21
Fierro v. Gallucci, No. 06 Civ. 5189 (JFB)       (WDW), 2008 WL

2039545, at *16 (E.D.N.Y. May 12, 2008)       ("[T]o survive a motion

to dismiss, a complaint must contain more than general

allegations in support of the conspiracy.").       The conspiracy

claims also fail insofar as they rely on purported criminal

offenses that have no private right of action.       See Greenblatt

v. Richard Potasky Jewelers, No. 93 Civ. 3652 (LMM), 1994 WL

9754, at *4 n.4    (S.D.N.Y. Jan. 13, 1994)    (no private right of

action under 18 U.S.C. § 371); Reeves v. Wilkins, No. 10 Civ.

2766 (ARR)    (MDG), 2012 WL 3835902, at *6 (E.D.N.Y. Aug. 31,

2012)    ("New York does not provide a private cause of action for

mail fraud, forgery, or perjury.").

        42 U.S.C. § 1983.   "[A] section 1983 claim has two

essential elements:    (1) the defendant acted under color of state

law, and (2) as a result of the defendant's actions, the

plaintiff suffered a denial of his federal statutory rights, or

his constitutional rights or privileges."       Kanciper v. Lato,     989

F. Supp. 2d 216, 234    (E.D.N.Y. 2013).   Weaver predicates his

§ 1983 claim on Justice Rosa's purported violations of New York

law and Weaver's constitutional due process rights.        But state

law violations do not support claims under§ 1983, see, e.g.,

Berlickij v. Town of Castleton, 146 Fed. App'x 533, 535 (2d Cir.

1990), and an appeal from the state court foreclosure judgment,

not a§ 1983 claim filed in federal court, was the appropriate

                                   22
recourse for any due process violations caused by Justice Rosa's

purportedly erroneous decisions.        See McArthur v. Bell, 788 F.

Supp. 706, 709-10 (E.D.N.Y. Apr. 6, 1992)         (noting that "there is

no violation of the Fourteenth Amendment where the state

provides plaintiff with an adequate post-deprivation remedy" and

that the "appellate procedure" of the New York State court

system "is, beyond question, an adequate post-deprivation

remedy").    Weaver's§ 1983 claim is therefore dismissed.

  VI.     Order to Show Cause

     The Court now turns to its September 9, 2019 order

directing Weaver to show cause why he should not be barred from

filing further actions arising out of the foreclosure judgment.

See Weaver v. IndyMac Fed. Bank, FSB, No. 09 Civ. 5091 (LAP),

2019 WL 4563893, at *13 (S.D.N.Y. Sept. 9, 2019).          Having

considered Weaver's response to the show cause order (see

Request for Pre-Motion Conference       &   Response to Order to Show

Cause, dated Oct. 7, 2019, 2009 Action [dkt. no. 159]), the

Court concludes that a filing injunction is warranted.

        "The district courts have the power and the obligation to

protect the public and the efficient administration of justice

from individuals who have a history of litigation entailing

vexation, harassment and needless expense to other parties' and

an unnecessary burden on the courts and their supporting

personnel."    Lau v. Meddaugh, 229 F.3d 121, 123 (2d Cir. 2000)

                                   23
(per curiam)   (citation, internal quotation marks and brackets

omitted).   Issuing a filing injunction "is appropriate when a

plaintiff 'abuse[s] the process of the Courts to harass and

annoy others with meritless, frivolous, vexatious or repetitive

      proceedings."   Id.   (quoting In re Hartford Textile Corp.,

659 F.2d 299, 305 (2d Cir. 1981)    (per curiam).

     The Court of Appeals has instructed district courts to

evaluate the following factors when deciding whether to impose a

filing injunction:

       (1)  The litigant's history of litigation and
       whether it entailed vexatious,       harassing,  or
       duplicative lawsuits; (2) the litigant's motive in
       pursuing the litigation, e.g., does the litigant
       have an objective good faith expectation of
       prevailing?;   (3)   whether    the   litigant   is
       represented by counsel; (4) whether the litigant
       has caused needless expense to other parties or has
       posed unnecessary burden on the courts and their
       personnel; and (5) whether other sanctions would be
       adequate to protect the courts and their parties.

Safir v. U.S. Lines Inc., 792 F.2d 19, 24 (2d Cir. 1986).     The

key, overarching question in the analysis "is whether a litigant

who has a history of vexatious litigation is likely to continue

to abuse the judicial process and harass other parties."     Id.

     Considering the above factors, there is no question that

the circumstances call for a filing injunction against Weaver.

He has now filed four cases in this Court seeking to relitigate

the foreclosure action, and all four have been dismissed on

collateral estoppel and other grounds.     Weaver's response to the

                                   24
Court's order to show cause underscores why a filing injunction

is needed here.   In his submission, Weaver makes absolutely no

showing in fact or law as to why he should be allowed to

continue filing lawsuits related to the foreclosure judgment.

Instead, he rehashes the same litany of purported injustices

from the foreclosure proceedings that formed the core of his

last four complaints and slings baseless attacks of fraud and

corruption at the parties and the Court.   It is now crystal

clear that Weaver has no motive in prosecuting these actions

beyond harassing the parties.   Based on his pattern of conduct,

there is an acute risk that absent an injunction, Weaver will

continue piling on frivolous lawsuits, wasting the time and

resources of the parties and the Court.    It is time for the

repetitive and harassing litigation to end and for everyone,

including Weaver, to move on with their lives.

     Weaver is therefore enjoined from filing any new civil

action or proceeding in this Court concerning the foreclosure

judgment without first obtaining leave of Court.    In the event

that Weaver seeks to commence further foreclosure-related

litigation, he must (1) append a copy of this order to any new

complaint and (2) file contemporaneously with the complaint a

motion for leave to commence a new action that sets forth the

good faith basis for the new complaint.    No party needs to

respond to any future foreclosure-related complaint unless and

                                25
until the Court grants Weaver's motion for leave to commence the

new action.   A violation of this injunction will result in

further sanctions against Weaver.     Nothing in this order shall

be construed as limiting Weaver's access to the United States

Court of Appeals for the Second Circuit. 3

    VII. Conclusion

      For the foregoing reasons, Defendants motions to dismiss

(Weaver v. Schiavo, No. 17 Civ. 1406, dkt. nos. 10, 17, 20, 26;

Weaver v. Hanley, No. 18 Civ. 9955, dkt. no. 35) are GRANTED.

Schiavo's motion for sanctions (Weaver v. Schiavo, No. 17 Civ.

1406, dkt. no. 24) is DENIED.   Weaver may not file any further

actions arising out of the state foreclosure judgment that is

the subject of the above-noted actions without Court permission.

      The Clerk of the Court shall mark these actions closed and

all pending motions denied as moot.

SO ORDERED.

Dated:     New York, New York
           January    J/2,
                        2020


                                      Loretta A. Preska
                                      Senior U.S. District Judge


3    Defendant Schiavo has moved under Rule 11 for an order
enjoining Weaver from initiating any new litigation against her
regarding the foreclosure action and imposing monetary
sanctions.  (See 2018 Action dkt. no. 24.)   In light of the
Court's decision to impose a filing injunction against Weaver,
Schiavo's request for a separate injunction is denied as moot.
Her request for monetary sanctions is denied.
                                26
